IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LEROY FRAZIER,                              : No. 74 EM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
THE COMMONWEALTH OF                         :
PENNSYLVANIA,                               :
                                            :
                    Respondent              :

                                      ORDER


PER CURIAM

      AND NOW, this 4th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.